DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/204,882 filed on March 17, 2021. Claims 1-9 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment wherein the tolerance ring disposed between the outer peripheral surface of the outer3Attorney Docket No. XA-13552 ring and the inner peripheral surface of the input torque transmitting member as required by claims 4 and 5 and the embodiment wherein the torque transmitting portion comprises a plurality of cylindrical rollers as required by claim 9 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in the last line of paragraph [0062] “38103)” apparently should read --3 (103)--. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities: in line 4 of claim 1, in line 3 of claim 2 and in line 4 of claim 4 “in coaxial with” apparently should read --coaxially with--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “torque transmitting portion” in claim 1; “restricting mechanism” in claim 1; and “input transmitting member” in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the predetermined torque” in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the “predetermined torque” is the same as a “torque that exceeds a predetermined value” recited in lines 9-10 of the claim.
Claims 2-9 are indefinite since they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,766,140 (Ponson).
Regarding claim 1, Ponson discloses a clutch apparatus (freewheel device 1 in Figs. 1-4) comprising: 
an outer ring (outer race 14); 
an inner ring (tubular sleeve 2) arranged radially inside the outer ring and coaxially with the center axis (3) of the outer ring and rotatably relative to the outer ring; 
a torque transmitting portion (15, 16, 17) that is capable of transmitting torque (see column 5, lines 21-27) having the center axis as the center between the outer ring and the inner ring; and 
a restricting mechanism (friction element 7) for restricting torque that exceeds a predetermined value (see column 5, lines 27-36) from being input from an input torque transmitting member (outer member 5) to a driving ring (14) of the outer ring and the inner ring and inverse torque that is input to a driven ring (2) of the outer ring and the inner ring and exceeds the predetermined torque from being input to the input torque transmitting member (i.e., the friction element 7 limits torque transmitted between the 
Also regarding claim 1, Ponson discloses a further clutch apparatus (freewheel device 1 in Figs. 5-6) comprising: 
an outer ring (outer element 5); 
an inner ring (inner race 14) arranged radially inside the outer ring and coaxially with the center axis (3) of the outer ring and rotatably relative to the outer ring; 
a torque transmitting portion (15, 16, 17) that is capable of transmitting torque having the center axis as the center between the outer ring and the inner ring; and 
a restricting mechanism (friction element 7) for restricting torque that exceeds a predetermined value from being input from an input torque transmitting member (sleeve 2) to a driving ring (14) of the outer ring and the inner ring and inverse torque that is input to a driven ring (5) of the outer ring and the inner ring and exceeds the predetermined torque from being input to the input torque transmitting member (i.e., the friction element 7 limits torque transmitted between the members 2 and 5 regardless of whether the outer ring 5 is the driving ring or the driven ring).
Regarding claim 2, in the embodiment shown in Figs. 5 and 6 the input torque transmitting member (2) is disposed radially inside the inner ring (14) and coaxially with the inner ring and comprises an outer peripheral surface (2c) opposed2Attorney Docket No. XA-13552 radially to an inner peripheral surface (14d) of the inner ring; and the restricting mechanism comprises a tolerance ring (7) disposed between the inner peripheral surface of the inner ring and the outer peripheral surface of the input torque transmitting member.


Regarding claim 4, in the embodiment shown in Figs. 1-4 the input torque transmitting member (5) is disposed radially outside the outer ring (14) and coaxially with the outer ring and has an inner peripheral surface (5b) opposed radially to an outer peripheral surface (14d) of the outer ring; and the restricting mechanism comprises a tolerance ring (7) disposed between the outer peripheral surface of the outer3Attorney Docket No. XA-13552 ring and the inner peripheral surface of the input torque transmitting member.  
Regarding claim 5, in the embodiment shown in Figs. 1-4 the tolerance ring (7) connects the outer ring (14) and the input torque transmitting member (5) by a friction force, the tolerance ring releasing connection of the outer ring with the input torque transmitting member when the input torque as well as the inverse input torque exceeds friction torque caused by the friction force. See e.g. column 5, lines 27-36.
Regarding claims 6, note column 2, lines 45-46 and column 7, lines 58-62 which disclose the use of a ratchet mechanism (pawls interacting with a serrated or toothed raceway) as the jamming elements.  
Regarding claim 8 the torque transmitting portion of Ponson comprises a plurality of sprags (cams 15) which are best seen in Figs. 3 and 4.
Regarding claim 9, note that column 2, lines 45-46 also discloses the use of rollers as the jamming elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ponson in view of U.S. Patent No. 8,042,669 (Samie) or, alternatively, Samie in view of Ponson.
While Ponson discloses the use of a ratchet member having pawls as the jamming members, there is no disclosure of providing first and second pluralities of pawls in order to lock the inner and outer rings in either circumferential direction of relative rotation. However, Samie provides evidence that selectable one-way clutch mechanisms having a first plurality of pawls (forward rockers 66) and a second plurality of pawls (reverse rockers 68) were known before the effective filing date of the claimed 
Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the selectable one-way clutch device of Samie with a restricting mechanism similar to the friction element 7 in Ponson in order to increase the longevity of the device by filtering torque peaks in view of the teaching of Ponson at column 7, lines 63-66.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,949,824 discloses a torque limiting one-way clutch including an inner member 40, an outer member 84, torque transmitting rollers 86 and a torque limiting friction ring 80.
U.S. Patent Application Publication No. 2011/0147155 A1 discloses a clutch assembly including an inner ring 16, an outer ring 18, torque transmitting rockers 32 and a friction clutch 20 with a predetermined holding torque.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656